DETAILED ACTION
This office action is in response to the preliminary amendment filed 08/09/2018. As directed by the amendment, claims 3-6, 8, and 13-16 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-16 are presently pending in this application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract contains the legal phraseology “comprising” in line 1 and contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form as claim 8 depends from claim 9 and therefore does not depend from a claim previously set forth and then specifying a further limitation of the subject matter claims.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing element which can be applied externally to the capsule chamber for closing the needle opening” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "in particular" in line 2 and “preferably” in line 3 renders the claim indefinite because it is a range within a range and it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The limitation "at least substantially round or disc-shaped" in line 4 is unclear because it is unclear how to determine the metes and bounds of a shape that is “at least substantially” round or “at least substantially” disc-shaped.  Lines 6-7 recites, “a housing part that is insertable or replaceable and is undetachably coupled to the 
	Regarding claim 3, line 3 recites, “the magazine can be inserted into the inhaler”.  The phrase “can be” is indefinite because it is unclear whether it refers to the capability of performing a function or the possibility or permissiveness of performing the function.  Lines 2-3 recites the terms “the radial direction”, “the direction parallel to the main plane” and “the main plane”; there is insufficient antecedent basis for the limitations in the claim.  
Claim 4 recites the limitation "the coding" in line 4 and line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "in particular" in line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "in particular" in lines 2 and 6 renders the claim indefinite because it is a range within a range term and it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Line 5 recites “the inhalation” and line 8 recites “the closure device”; there is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, it is considered that the closure device refers back to the closing device, and therefore the closing device does not invoke 112(f) because the closure device provides structure.  Lines 1-6 recites, “Inhaler for inhalation of a formulation in powder form from capsules . . . in particular according to claim 1, characterized in that . . .”  The preamble of the claim is unclear because it is unclear what structure is being claimed, 
Regarding claim 7, the phrase "in particular" in line 3 and “preferably” in line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The term “and/or” in lines 2, 3, 4, 5, and 6, renders the claim indefinite because it is unclear how to determine the combinations of which of the six claim limitations separated by the phrase “and/or” that are claimed.  Line 6 and line 7 recites “the exterior”; there is insufficient antecedent basis for these limitations in the claim.  
Regarding claim 8, lines 2 recites “wherein the magazine of claim 1 is a magazine according to claim 9.”  Claim 1, from which claim 8 depends from, recites, “a magazine which is rotatable and contains pre-dosed does of the formulation, in particular in capsules”, and claim 9, from which claim 8 depends from, recites, “wherein the magazine has a plurality of capsules in capsule chambers” in line 2.  It is unclear whether the capsules in lines 2-3 of claim 1 corresponds to the plurality of capsules of line 2 of claim 8, or whether they refer to different structural elements.  In addition, it is not clear if the “characterized in that” in line 6 of claim 8 refers back to the inhaler or to the magazine.

Regarding claim 12, lines 2-3 recites, “the support is at least substantially rigid.”  It is unclear how to determine the metes and bounds how to determine whether a material is considered to be “at least substantially” rigid, and therefore, the scope of the claim is unclear.
Claim 13 recites the limitation "the outer circumference" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, lines 2-3 recites, “the capsules and/or capsule chambers are oriented at least substantially radially.”  It is unclear how to determine the metes and bounds how to determine whether an orientation is considered to be “at least substantially” radially, and therefore, the scope of the claim is unclear.
Regarding claim 15, line 3 recites, “[piercing and needle openings] are configured as thin-walled opening sites.  It is unclear how to determine the metes and bounds of what is considered to be “thin-walled”, as the specification does not provide a standard for ascertaining the requisite degree of how to determine whether a wall is “thin-walled”.
Claims 2, 8, 10-11, and 16 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 6-7, 9-10, and 13-16 is/are rejected under 35 U.S.C. 102 as being anticipated by Besseler et al (2009/0194105).
Regarding claim 6, Besseler in figs 1-4b discloses an inhaler (1) for inhalation of a formulation (2) in powder form from capsules (3), in particular wherein the capsules (3) are received in a magazine (11), wherein the inhaler (1) has an opening device (6) having at least one needle (7) for piercing a capsule (3) in a capsule chamber (4) through at least one needle opening  in the capsule chamber (4), and a closing device for closing the needle (7) opening during the inhalation (piercing openings (7) can be resealed for inhalation) (para [0117]), characterised in that the closure device comprises or is formed by a sealing element (closure element) which can be applied externally to the capsule chamber for closing the needle opening (closure element can be a septum or a stopper).

Regarding claim 9, Besseler in figs 1-4b discloses a magazine (11) (carrier) for an inhaler (1) for inhalation of a formulation (2) in powder form (para [0105]), wherein the magazine (5) has a plurality of capsules (3) in capsule chambers (4) (para [0140]), wherein the capsules (3) in each case contain a dose of the formulation (2) and the capsule chambers (4) (chambers) are arranged in an annular manner (para [0140]), in particular wherein the capsule chambers (4) are inserted as prefabricated parts into the magazine (5) (para [0124]), characterised in that the capsules (3) and/or capsule chambers (4) are secured in the magazine (5) by means of a common securing element (12) (cover) (para [0141]) in such a way that dispensing of the formulation (2) from the respective capsule (3) is possible without removal of the securing element (12) (securing element (12) can be perforated (para [0139]), and therefore dispensing of the formulation is possible through perforated portions of the securing element (12) without removal of the securing element (12), and furthermore, the piercing elements (6,7) create holes in an inlet (8), making it possible to dispense the formulation out of the inlet), wherein the securing element (12) is configured as a clamping ring (as shown in figs 4a-b, securing element (12) is configured as a ring configured to extend circumferentially around magazine (11) (para [0141])

Regarding claim 11, Besseler discloses the support (11) is at least substantially rigid (made of a relatively rigid material) (para [0125]).
Regarding claim 13, Besseler discloses in figs 4a-b the securing element (12) is arranged on the outer circumference of the magazine (11) (para [0141]). 
Regarding claim 14, Besseler discloses in figs 4a-b the capsules (3) and/or capsule chambers (4) are oriented at least substantially radially (para [0140]).
Regarding claim 15, Besseler discloses piercing or needle openings (7) are pre-formed in the capsule chambers (4) (para [0125]).
Regarding claim 16, Besseler discloses the capsule chambers (4) have needle openings (8) which are self-closing (piercing openings can be self-sealing by means of a septum (not shown)) (para [0117]).
Claim(s) 9, 10, and 13-15 is/are rejected under 35 U.S.C. 102 as being anticipated by Braithwaite (2007/0163580).
Regarding claim 9, Braithwaite in figs 1-3 discloses a magazine (14) (first magazine) for an inhaler for inhalation of a formulation (4) (medicament) in powder form, wherein the magazine (14) has a plurality of capsules (5) (longitudinal body) in capsule chambers (2) (interior of spool), wherein the capsules (5) in each case contain a dose of the formulation (4) and the capsule chambers (2) are arranged in an annular manner (para [0042]), characterised in that the capsules (5) are secured in the magazine (14) by means of a common securing element (9) (as shown in fig 1, flanges 
Regarding claim 10, Braithwaite discloses the magazine (14) has an integral or multi-part support (capsule chambers (2) and carriers are joined as a disk (para [0044]), and as shown in fig 2, a bas disk portion is formed at the bottom of the cartridge (14) and acts as a support for the capsule chambers and carriers (3).
Regarding claim 13, Braithwaite discloses the securing element (base of magazine) is arranged on the outer circumference of the magazine (14) (as shown in fig 2, a portion of the base disk portion is arranged on the outer circumference is arranged on the outer circumference of the magazine (13) (see fig 2).
Regarding claim 14, Braithwaite discloses the capsules (5) and/or capsule chambers (2) are oriented at least substantially radially (arranged radially around the circumference of the magazine) (para [0043], fig 2).
Regarding claim 15, Braithwaite discloses piercing or needle openings (13) (external face of capsule chamber has an opening for pushrod (15) (para [0043]), and therefore would be configured to allow a needle to pass therethrough) pre-formed in the capsule chambers (2) (para [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler as applied to claim 10 above, and further in view of Casper et al (5,415,162).

Besseler does not disclose the support is flexible or rubber-elastic.
However, Casper in figs 1-3 teaches in inhaler including a support (32) (flexible inner cage) for supporting a plurality of doses of a power drug formulation (col 5, ln 20-24), wherein the support (32) is made of a suitable plastics material (polypropylene) (col 5, ln 44-48) that is flexible (col 5, ln 24-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the support of modified Besseler by providing the support out of a suitable flexible plastic such as polypropylene as taught by Casper, as the use of polypropylene for a material of a circular support is known in the art, and it appears that the modified Besseler’s device would perform equally well with the support made of a suitable flexible plastics material such as polypropylene.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite as applied to claim 10 above, and further in view of Casper et al.
Regarding claim 11, Braithwaite discloses a support.
Braithwaite does not disclose the support is flexible or rubber-elastic.
However, Casper in figs 1-3 teaches in inhaler including a support (32) (flexible inner cage) for supporting a plurality of doses of a power drug formulation (col 5, ln 20-24), wherein the support (32) is made of a flexible material (col 5, ln 24-31) such as polypropylene (col 5, ln 44-48).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite as applied to claim 10 above, and further in view of Besseler.
Regarding claim 11, Braithwaite discloses a support.
Braithwaite does not disclose the support is at least substantially rigid.
However, Besseler in figs 1-4b teaches a magazine (11) (carrier) for an inhaler (1) for inhalation of a formulation (2) in powder form (para [0105]), wherein the magazine (5) has a plurality of capsules (3) in capsule chambers (4) (para [0140]), wherein the capsules (3) in each case contain a dose of the formulation (2) and the capsule chambers (4) (chambers) are arranged in an annular manner (para [0140]), and wherein the magazine (5) has an integral or multi-part support (11) (carrier) to accommodate the capsule chambers (4) (paras [0125], [0142]), and wherein the support (11) is at least substantially rigid (made of a relatively rigid material) (para [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the support of modified Braithwaite by providing the support out of an at least substantially rigid material as taught by Besseler, as the use of substantially rigid material for a magazine support is .
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler et al (2009/0194105) in view of Anderson (2004/0099676).
Regarding claim 1, Besseler in figs 4a-b discloses an inhaler for inhalation of a formulation (2) in powder form  from a magazine (11) which is rotatable and contains pre-dosed doses of the formulation (2), in particular in capsules (3), wherein the inhaler  has a housing (15) which is preferably at least substantially round or disc-shaped ()
Besseler does not disclose the housing has a housing part which is insertable or replaceable and is undetachably coupled to the rotatable magazine in order to facilitate an insertion or replacement of the magazine.
However, Anderson teaches a dry powder inhaler including a magazine (1030) (refill cassette) insertable into a housing (1020) (holder) of the inhaler, wherein the magazine (1020) includes a housing part (1029a) which is insertable into snap fit engagement (1029b) on the housing (1020) and is undetachably coupled to the rotatable magazine in order to facilitate an insertion or replacement of the magazine (para [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the magazine of Besseler by providing the magazine in a refill cassette and having a housing part which is insertable or replaceable and is undetachably coupled to the rotatable magazine in order to facilitate an insertion or replacement of the magazine as taught by Anderson in order to 
Regarding claim 2, the modified Besseler’s reference discloses that the housing part (1029a of Anderson) forms a circumferential portion along the magazine (1030 of Anderson) (see fig 11 of Anderson, showing the housing portion (1029a) on an outer circumferential portion of the magazine (1030)).
Regarding claim 3, the modified Besseler’s reference in fig 11 discloses that the magazine (1030 of Anderson) can be inserted into the inhaler (1020 of Anderson) in the radial direction or in the direction parallel to the main plane of the magazine (1030 of Anderson) (as shown in fig 11 of Anderson, the magazine (1030) can be assembled into the inhaler (1020) by moving the magazine (1030) in in a direction in a direction parallel to the main plane of the magazine (1030) to align the snap fit mechanism (1029a, b) and engaging the snap-fit mechanism (1029a, b) (Anderson, para [0225]).
Regarding claim 8, modified Besseler discloses the inhaler of claim 1, and, as discussed above, the magazine of Besseler discloses the limitations of claim 9.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler et al and Anderson as applied to claim 1 above, and further in view of Avery (2013/0072878).
Regarding claim 4, modified Besseler discloses a magazine having a housing part and a housing.
Modified Besseler does not disclose the housing part has a first coding element  and the housing has a second coding element, wherein the two coding elements only 
However, Avery in figs 1-2 teaches an inhaler device including a drug reservoir (200) with an outer portion (224) (port), wherein the outer portion (224) contains a first coding element (226, 228, 230) (coding features comprising indentations), and the housing (100) (drug delivery device) with a second coding element (port designed to accept only certain indentation geometry), wherein the first (226, 228, 230) and second coding elements only engage in one another when the coding matches, so that the drug reservoir (220) associated with the outer portion with a certain coding element (226, 228, 230) can only be inserted into the inhaler (100) when the coding matches (para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first housing part of modified Besseler by providing a first coding element  and the housing with a second coding element, wherein the two coding elements only engage in one another when the coding matches, so that the magazine associated with the housing part can only be inserted into the inhaler when the coding matches as taught by Avery in order to prevent use of a magazine with an incorrect drug delivery device (Avery, para [0010]).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besseler et al and Anderson as applied to claim 1 above, and further in view of Hodson et al (2008/0202515).
Regarding claim 5, modified Besseler discloses an inhaler having a mouthpiece (10 of Besseler) (Besseler, para [0110]). 

However, Hodson in figs 7-8 teaches an inhaler device including a mouthpiece (3) and a cover (4), wherein the cover (4) of the mouthpiece (3) of the inhaler is coupled to a magazine (5) (cassette) in such a way that a pivoting of the cover (3) for opening or closing of the mouthpiece rotates the magazine (5) in steps and/or biases a spring element (25)  for further movement of the magazine (5) (upon opening and closing the outlet cover (4), a dose advancing mechanism including an indexing yoke (23), an indexing arm (24), a torsion spring (25), a gear (22) and a drive gear (15) moves appropriately the carousel (50) of the magazine (5)) (para [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Besseler by providing a cover for the mouthpiece of the inhaler which is coupled to the magazine in such a way that a pivoting of the cover for opening or closing of the mouthpiece rotates the magazine in particular in steps and/or biases a spring element for further movement of the magazine as taught by Hodson in order to provide a cover to protect the mouthpiece when not in use and to allow the magazine to be advanced back to the registered position when the cover is closed (Hodson, para [0011]).
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite et al in view of Anderson.

Braithwaite does not disclose the inhaler has a housing  characterised in that the housing (17) has a housing part (24) which is insertable or replaceable and is undetachably coupled to the rotatable magazine (5) in order to facilitate an insertion or replacement of the magazine (5).
However, Anderson teaches a dry powder inhaler including a magazine (1030) (refill cassette) insertable into a housing (1020) (holder) of the inhaler, wherein the magazine (1020) includes a housing part (1029a) which is insertable into snap fit engagement (1029b) on the housing (1020) and is undetachably coupled to the rotatable magazine in order to facilitate an insertion or replacement of the magazine (para [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Braithwaite by providing a housing, characterized in that the magazine includes housing part which is insertable or replaceable and is undetachably coupled to the magazine in order to facilitate an insertion or replacement of the magazine as taught by Anderson in order to allow the magazine to be easily inserted into an inhaler housing so that a new replacement magazine can be easily inserted (Anderson, para [0004]).
Regarding claim 2, the modified Braithwaite’s reference discloses that the housing part (1029a of Anderson) forms a circumferential portion along the magazine 
Regarding claim 3, the modified Braithwaite’s reference in fig 11 discloses that the magazine (1030 of Anderson) can be inserted into the inhaler (1020 of Anderson) in the radial direction or in the direction parallel to the main plane of the magazine (1030 of Anderson) (as shown in fig 11 of Anderson, the magazine (1030) can be assembled into the inhaler (1020) by moving the magazine (1030) in in a direction in a direction parallel to the main plane of the magazine (1030) to align the snap fit mechanism (1029a, b) and engaging the snap-fit mechanism (1029a, b) (Anderson, para [0225]).
Regarding claim 8, modified Anderson discloses the inhaler of claim 1, and as discussed above, the magazine of Anderson discloses the limitations of the magazine of claim 9.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite and Anderson as applied to claim 1 above, and further in view of Avery.
Regarding claim 4, modified Braithwaite discloses a magazine having a housing part and a housing.
Modified Braithwaite does not disclose the housing part has a first coding element  and the housing has a second coding element, wherein the two coding elements only engage in one another when the coding matches, so that the magazine associated with the housing part can only be inserted into the inhaler when the coding matches. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first housing part of modified Braithwaite by providing a first coding element  and the housing with a second coding element, wherein the two coding elements only engage in one another when the coding matches, so that the magazine associated with the housing part can only be inserted into the inhaler when the coding matches as taught by Avery in order to prevent use of a magazine with an incorrect drug delivery device (Avery, para [0010]).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite and Anderson as applied to claim 1 above, and further in view of Hodson et al.
Regarding claim 5, modified Braithwaite discloses an inhaler.  
Modified Braithwaite does not disclose the inhaler having a mouthpiece.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the magazine of modified Braithwaite by providing a mouthpiece attached the magazine as taught by Anderson so that the cassette itself can be used as a functioning inhaler even when the magazine is separate from its holder/body (Anderson, para [0020]).
The now-modified Braithwaite’s device does not disclose that a cover of a mouthpiece of the inhaler is coupled to the magazine in such a way that a pivoting of the cover for opening or closing of the mouthpiece rotates the magazine in particular in steps and/or biases a spring element for further movement of the magazine.
However, Hodson in figs 7-8 teaches an inhaler device including a mouthpiece (3) and a cover (4), wherein the cover (4) of the mouthpiece (3) of the inhaler is coupled to a magazine (5) (cassette) in such a way that a pivoting of the cover (3) for opening or closing of the mouthpiece rotates the magazine (5) in steps and/or biases a spring element (25)  for further movement of the magazine (5) (upon opening and closing the outlet cover (4), a dose advancing mechanism including an indexing yoke (23), an indexing arm (24), a torsion spring (25), a gear (22) and a drive gear (15) moves appropriately the carousel (50) of the magazine (5)) (para [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Braithwaite by providing a cover for the mouthpiece of the inhaler which is coupled to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Allan et al (2003/0178024), Tabata et al (2004/0188546), Wermeling et al (6,948,492), and Kirk et al (4,860,740) disclose magazine assemblies for an inhaler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.                                                                                                                                                                      
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785